DETAILED ACTION
This is a first office action in response to application no. 16/314,542 filed on December 31, 2018 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

The claims make reference to different steps of the method (e.g. S10, S20, S60 …. S7), these steps were not previously set forth in the claims. It is more appropriate to cancel those numerals and provide clear claims no specific steps. The steps have been shown in the drawings and explained in the Specification. The Applicant is advised to provide a clear set of claims with no S numbers.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 10-11:  The claims are drawn to a “computer program which is stored on a computer readable storage media” and “computer-readable recording medium” including instructions, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or non-transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter:


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-9, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent no. 8045760) in view of Camus (US Patent Application Publication no. 2009/0180682).

Regarding claim 1, Stam discloses method for identifying a cause of blockage in a sequence of images provided by a camera mounted in a vehicle which is moving on a road (See col. 2, lines 52-57, col. 17, lines 66-67, col. 18, lines 1-7), the method comprising iteratively performing steps of acquiring an image of the camera (See col. 8, lines 3-14); successively acquired images thus forming said sequence of images (See col.8, lines 3-14); detecting a blockage in last images of the sequence of images (See col. 17, lines 52-65); determining whether it is day-time or night-time based at least on time information (See col. 6, lines 23-40).
as seen for the atmospheric conditions), it is silent about performing a step of determining that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is presumably icing or fogging.
	However, Camus teaches identifying a cause of blockage in a sequence of images including performing a step comprising determining whether the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is presumably icing or fogging (See Camus [0004], [0021] where the percentage image score value of the frequency is considered as the claimed threshold for the snow mentioned in [0004]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the temperature determining step in Stam to incorporate Camus’ teachings to identify a cause of blockage in a sequence of images by determining whether outside temperature is below a low temperature threshold; if it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is presumably icing or fogging.  The motivation for performing such a modification in Stam is to provide an algorithm to characterize specific impairments such as rain, fog in order to take appropriate action when impairments such as hail, sleet or the like are present, as taught by Camus (See Camus [0007]).

As per claim 12, most of the limitations of this claim have been noted in the above rejection of claim 1. In addition, Stam discloses driving assistance system (See col. 12, lines 15-29), comprising an electronic control unit, a camera (See col. 2, lines 46-57, col. 17, lines 66-67, col. 18, lines 1-7) an outer 

As per claims 4 and 15, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.  In addition, the composition of Stam and Camus further teaches that if it is night time determining whether toggling front light of the vehicle on/off causes a change in images acquired by the camera, and if it is determined that toggling front light on/off causes a change in the images acquired by the camera, determined that the cause of the blockage is the road being dark (See Stam col. 6, lines 41-62 and col. 7, lines 6-19).

As per claims 5-6 and 16, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.  In addition, the composition of Stam and Camus further teaches wherein during iteration, before performing detecting lane marking in a last image of the sequences of images; and if lane markings are detected in the last image, returning to image acquisition of the camera (See Stam col. 16, 27-35 and col. 19, lines 52-59).

As per claims 7 and 17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.  In addition, the composition of Stam and Camus further teaches detecting whether an object on the road in front of the vehicle, based on information other than information derived from the images, if no object is detected on the road in front of the vehicle, returning to the step of acquisition (See Stam col. 8, lines 23-41, and col. 9, lines 1-7).

As per claims 8 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.  In addition, the composition of Stam and Camus further teaches assessing whether the 

As per claim 9, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Stam and Camus further teaches identifying a cause of the blockage wherein the images are partial images which are part of a larger images acquired by the camera (See Stam col. 11, lines 43-51 and col. 13, lines 15-26).

7.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent no. 8045760) in view of Camus (US Patent Application Publication no. 2009/0180682) as applied to claims 1 and 12 above, and further in view of Hoke et al. (US Patent Application Publication no. 2017/0106721).

Regarding claims 2 and 13, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.
	It is noted that the combination of Stam and Camus is silent about determining the dew point temperature for presumable icing or fogging based on probability as specified in the claims.
	However, Hoke teaches a system and method for identifying a cause of blockage in a sequence of images including determining the dew point temperature for presumable icing or fogging based on probability as specified in the claims (See Hoke [0006], [0008] where the probability value of a windscreen interior surface and the re-freezing probabilities are the claimed first and second probabilities).
.

8.	Claims 3, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent no. 8045760) in view of Camus (US Patent Application Publication no. 2009/0180682) as applied to claims 1 and 12 above, and further in view of Gage et al. (US Patent Application Publication no. 2018/0148008).

Regarding claims 3 and 14, most of the limitations of these claims have been noted in the above rejection of claims 1 and 12.
	It is noted that the combination of Stam and Camus is silent about if the determined outside temperature is above the low temperature threshold, determine that for the current iteration, the cause of the blockage is presumably a sunset/sunrise situation or a uniform landscape situation.
	However, Gage teaches a system and method for identifying a cause of blockage in a sequence of images including determining outside temperature is above the low temperature threshold, determine that for the current iteration, the cause of the blockage is presumably a sunset/sunrise situation or a uniform landscape situation (See Gage [0041] where the outside of the range is considered to be above since Gage clearly notes sun sensors).


As per claims 10 and 11, most of the limitation of these claims have been noted in the above rejection of claim 1.
	It is noted that the combination of Stam and Camus is silent about a computer program stored on a computer readable medium including instructions to perform the steps of the method.
	However, Gage teaches a system and method for identifying a cause of blockage in a sequence of images including a computer program stored on a computer readable medium including instructions to perform the steps of the method (See Cage [0044] and [0092]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the method of the combination or Stam and Camus to incorporate the teachings of Gage wherein a computer program stored on a computer readable medium including instructions to perform the steps of the method for identifying a cause of blockage in a sequence of images. The motivation for performing such a modification in the proposed combination of Stam and Camus is be able to carry the program in a portable memory device such as a flash drive or disc.



Janssens et al. (US Patent Application Publication no. 2019/0206042) teaches fail-safe detection using thermal imaging analytics.
Cui et al. (US Patent no. 10,182,225) teaches processing images to remove precipitation.
Cui et al. (US Patent no. 10,497,129) teaches image-based weather condition detection.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424